DETAILED ACTION
Status of the Claims
Claims 1-6, 8, 10-16, and 19-20 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 12/09/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the obviousness rejections involving the Barrett et al. reference are withdrawn in light of persuasive arguments presented by Applicant, namely, that Barrett (much like the present specification) discloses labeled primers, but not in the context of hybridizing to paints after said paints were hybridized to nucleic acids within a cell, but instead only in the context of producing directly labeled chromosome paints (e.g. Oligopaints).  While Barrett in paragraph [0053] explicitly states that “[t]he detection entity may be immobilized to the oligonucleotide either prior to, or after, exposure of the oligonucleotide to the genome”, and while Barrett in the same paragraph discusses “use of labeled primers, labeled nucleotides, nucleic acid analogs, modified nucleotides that can be conjugated with different dyes, one or more amplification steps, etc.”, it is not entirely clear that this can be interpreted as hybridizing labeled oligonucleotides to the paints post-hybridization, as required by newly amended claims 1 and 15.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/726,870 filed 10/06/2017 and 61/183,247 filed 06/02/2009 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-6, 8, 10-16, and 19-20 of this application.  Specifically, these applications do not support the breadth of the instant claims, since they do not provide support for all of the limitations of the independent claims 1 and 15, for at least the limitations of claims 1, 10-12, and 15-16 wherein the “detection comprises hybridizing a labeled oligonucleotide to the first region, the third region, or both the first and third region” of the oligonucleotide paint, including the limitation of claims 12-13 that the label and/or labeled oligonucleotide comprise one or more of a prosthetic group, luminescent marker, bioluminescent marker, fluorescent marker, radiolabel, chemical claim 6 that “the second region of the oligonucleotide paint is between 30 to 40 nucleotide bases in length, and is complementary to a target nucleic acid sequence of consecutive bases of the same length” does not find support in the present specification or in any of the priority documents.
Therefore, the effective filing date of the present application, specifically 07/29/2021, is the date for the purposes of prior art concerning claims 1-6, 8, 10-16, and 19-20.
***
Response to Arguments
The 12/09/2021 remarks argue: claimed elements appear in priority documents.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 8-9 recite the present specification at page 12 and para 0022 of U.S. 61/183,247 which both state “The released sequences are then amplified and labeled to produce chromosome paints. By designing synthetic genomic template sequences to be flanked by primer sequences, the primers can be used both to label the synthetic genomic template sequences as well as to amplify the genomic sequence.”  These sections of the respective patent applications refer to labeling the oligopaints with labeled primers during an amplification step following releasing from a substrate.  However, this is performed before hybridizing the oligopaint to the genomic DNA in a cell, as required by claims 1 and 15.  The remarks then assert “It follows then, that the genomic template amplicons (i.e., the chromosome paints) can be 
Next, the remarks at page 10 state “both the present disclosure and the '274 application support the claimed oligonucleotide paint comprising a first and third region used for detection and/or amplification”, however, it is noted that newly amended claims 1 and 15 recite a limitation that is much more narrow than “used for detection and/or amplification”.  Specifically, the claims require “detection comprises hybridizing a labeled oligonucleotide to the first region, the third region, or both the first and third region”, which is not recited in either specification.
Next, the remarks at page 11 quote para 0027 as stating “Labeling a chromosome paint can be performed by a variety of methods including, but not limited to, using primers that have been pre-labeled, incorporating labels during amplification or indirect labeling” (emphasis in Applicants’ remarks).  The remarks then state “A pre-labeled primer is a separate complementary nucleic acid, other than the chromosome paint”, however, again this recitation in the specification refers to labeling the oligopaint during its production, rather than after hybridization in the cell, as required by claims 1 and 15.  
Lastly, the remarks at pages 11-12 recite the present specification (page 22) that “In certain exemplary embodiments, a polynucleotide (e.g., an Oligopaint) has a detectable label bound thereto. As used herein, the term ‘detectable label’ refers to a attached to a polynucleotide (e.g., an Oligopaint) and can be used to identify a target (e.g., a chromosome or a subchromosomal region) to which one or more Oligopaints have hybridized. Typically, a detectable label is attached to the 3'- or 5'-end of a polynucleotide (e.g., an Oligopaint)” (emphasis in Applicants’ remarks) and that the specification at page 21 “describes that "[a]s used herein, the terms 'bound' and 'attached' refer to both covalent interactions and noncovalent interactions,’ and that non-covalent interactions include ‘hydrogen bonds,’ (emphasis added), which are found in base-pairing of complementary nucleic acids (see also paragraphs [0032] and [0050] of the '247 application).”  This argument appears to reason that since the specification states that the Oligopaint may have a “detectable label” that is “bound” or “attached”, and since this may include hydrogen bonding then the limitation in claims 1 and 15 that “detection comprises hybridizing a labeled oligonucleotide to the first region, the third region, or both the first and third region” is fully supported.  This is not persuasive, since the relevant sections of the disclosure cited by the remarks merely states that an Oligopaint can have a label that is somehow attached to it at some point in time, which is not reasonably specific enough to support the narrow limitation in the claims that “detection comprises hybridizing a labeled oligonucleotide to the first region, the third region, or both the first and third region”.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Swiger et al.
Claims 1-5, 8, 10-16, and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Swiger et al. (Environmental and Molecular Mutagenesis, 1996, 27:245-254).  
Regrading claims 1-6, 8, and 11, Swiger teaches a method comprising: 
contacting an oligonucleotide paint to a target nucleic acid sequence within a cell (e.g. “FISH allows an investigator to identify the presence and location of a region of cellular DNA or RNA within morphologically preserved chromosome preparations, fixed cells or tissue sections” as per the Abstract and “labeled DNA is then hybridized onto metaphase and interphase cells” as per page 245), the oligonucleotide paint comprising: 
a single stranded nucleic acid of 20 to 1000 nucleotide bases in length (e.g. “Typical probe length is between 250 bp and 1 kb” as per the Probe section on page 247), comprising, in order from 5' to 3': a first region, a second region, and a third region (e.g. as per Figure 1 and the Bridging section on page 250); 
wherein the second region is no fewer than 5 nucleotide bases in length and comprises a sequence that hybridizes to the target nucleic acid sequence under stringent hybridization conditions (e.g. “probes less than 200 bp may have Probe section on page 247); 
wherein the first and third regions are not complementary to the target nucleic acid sequence, and are not complementary to regions immediately adjacent to the target nucleic acid sequence (e.g. as per Figure 1 and the Bridging section on page 250); 
wherein the first and third regions are used for detection sites and/or for amplificaiton (e.g. as per Figure 1 and the Bridging section on page 250); 
b) incubating the contacted target nucleic acid sequence and oligonucleotide paint under stringent conditions to effect specific hybridization of the second region of the oligonucleotide paint to the target (e.g. e.g. as per Figure 1 and the Bridging section on page 250); 
c) detecting the hybridized oligonucleotide paint, wherein detection comprises hybridizing a labeled oligonucleotide to the first region, the third region, or both the first and third region (e.g. e.g. as per Figure 1 and the Bridging section on page 250).
Regarding claim 6, it is noted that since claim 1 uses the transitional phrase "comprising" when describing the “single strand nucleic acid of 200 to 1000 nucleotide bases in length, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, as stated in MPEP 2111.03, therefore allowing more than 40 bases between the first and third regions that are complementary to the 
Regarding claim 10, Swiger teaches the above, wherein the labeled oligonucleotide comprises a primer (e.g. as per Figure 1 and the Bridging section on page 250, noting that any nucleic acid sequence of more than a few bases reasonably comprises a primer sequence).
Regarding claim 12, Swiger teaches the above, wherein the label comprises one or more of an enzyme, prosthetic group, luminescent marker, bioluminescent marker, fluorescent marker, radiolabel, biotin, a polypeptide epitope, or an antibody (e.g. as per the Indirect Labeling Methods section on page 249, which discusses the addition of fluorescent markers, biotin, a polypeptide epitope, and/or an antibody label for detection).
Regarding claim 13, Swiger teaches the above, wherein the labeled oligonucleotide comprises an intercalator (e.g. DAPI is a common adjunct to FISH as per the Counterstains and Dyes section of page 249, wherein DAPI is known to intercalate in dsDNA, which would include the dsDNA of the oligonucleotide probes, for example, as shown in Fig. 1).
Regarding claim 14, Swiger teaches the above, wherein the cell is a human cell (e.g. as per the Germ Cell Analysis section, the Clinical Cytogenetics section, and/or the Comparative Genomic Hybridization section on pages 251-252).
Regarding claim 15, Swiger teaches a method comprising: 
a) contacting a pool of oligonucleotide paints to target nucleic acid sequences within a cell (e.g. “FISH allows an investigator to identify the presence 
a single stranded nucleic acid of 20 to 1000 nucleotide bases in length (e.g. “Typical probe length is between 250 bp and 1 kb” as per the Probe section on page 247), comprising, in order from 5' to 3': a first region, a second region, and a third region (e.g. as per Figure 1 and the Bridging section on page 250); 
wherein the second region is no fewer than 5 nucleotide bases in length and comprises a sequence that is that hybridizes to the target nucleic acid sequence under stringent hybridization conditions (e.g. “probes less than 200 bp may have insufficient hydrogen bonding to the target and require lower stringency during hybridization and washes for adequate signal detection” as per the Probe section on page 247); 
wherein each oligonucleotide paint in the pool is hybridizes to a different target sequence (e.g. as per as per the Probe section on page 247); 
wherein the first and third regions are not complementary to the target nucleic acid sequence, and are not complementary to regions immediately adjacent to the target nucleic acid sequence (e.g. as per Figure 1 and the Bridging section on page 250); 
b) incubating the contacted target nucleic acids and oligonucleotide paints under stringent conditions to effect specific hybridization of the second region of Bridging section on page 250); 
c) detecting the hybridized oligonucleotide paints, wherein detecting the hybridized oligonucleotide paints comprises hybridizing labeled oligonucleotides to the first regions, the third regions, or both the first and third regions of the hybridized oligonucleotide paints (e.g. e.g. as per Figure 1 and the Bridging section on page 250).
Regarding claim 16, Swiger teaches the above, wherein the labeled oligonucleotides each comprise one or more of a detectable label and a retrievable label (e.g. as per Figure 1 and the Bridging section on page 250, which states that the DNA is “labeled DNA” and provides a “signal”, reasonably reading on a detectable label).
Regarding claims 19-20, Swiger teaches the above, further comprising  karyotyping and/or detecting a chromosomal aberration in the cell (e.g. as per the Germ Cell Analysis section, the Clinical Cytogenetics section, and/or the Comparative Genomic Hybridization section on pages 251-252).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639